Title: To George Washington from Samuel Powel, 9 September 1788
From: Powel, Samuel
To: Washington, George



Dear Sir
Philadelphia September 9. 1788

About three Weeks, or a Month, since I did myself the Honor of writing to you and informing you that I had shipped a chair for you by Capt. Ellwood, who promised to deliver it at Mount Vernon or Alexandria. The chair is, I hope, in your Possession before this Time.
In one of your Letters you have requested me to remind you of the Spanish chestnuts. I now take the Liberty to request the

Favor of you to oblige me with a few of them, in hopes that they may succeed better than those of the last Year.
From the present Appearances there seems to be little Doubt that the new Government will be put in Motion at New York. The Delegates from Rhode Island, who had withdrawn, are returned there, & have determined to vote upon that Question. Thus after so long trifling with the Dignity of the Union, this long & unworthy Point of altercation, will be settled in the same Manner that it might & I think ought to have been done at first—My meaning is that the necessary Steps for organizing the Government should have been instantly taken on the Accession of a Ninth State to the Union, without Regard to local Interests, leaving it to the future Government to chuse its own Place of Residence.
The late Proclamation of the King and Council of Great Britain to prevent the Importation of american wheat, on account of the Hessian Fly, has created an Alarm here, in Consequence of which our Supreme Executive Council, have made a long Publication in the Pennsylvania Packett, of this Day, with a Design to show that the Plant alone & not the Grain of the wheat is injured by this destructive Insect—of Course that the Propagation of this Scourge cannot happen from sowing wheat that has grown on Land infested by this animal. Mrs Powel begs Leave to add her affectionate Comps. to Mrs Washington & all the good Family to those of dear Sir your most obedt humble Servt

Samuel Powel

